DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “road” in the third line should read –rod--.  Appropriate correction is required.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest, in combination with every other limitation of claims 1 and 7, the triple layer hollow tube wall nested in a radial direction with the second layer flow guiding holes opposite the inlet and outlet communicating between water channels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astrom (US 2009/0126965)

Regarding claim 1, Astrom teaches a flow guiding rod (Fig. 4) comprising: a rod portion including a cooling channel therein (32a, 32b; Fig. 5); and a coolant inlet pipe (39 I) and a coolant outlet pipe (39 II; Fig. 3) provided at ends of the rod portion , wherein the coolant inlet and outlet pipe are communicated (Fig. 3) with the cooling channel (32; Fig. 5).

Astrom further teaches that: the coolant is cooling water (Para. [0037]), the cooling channel is a water cooling channel, the coolant inlet pipe is a water inlet pipe, the coolant outlet pipe is a water outlet pipe (Para. [0037]), and the water inlet and outlet pipes are connected to a water cooling circulation loop (Para. [0036]), per claim 2; the rod portion of the flow guiding rod is of a tubular shape (Fig. 5) and the water cooling channel (32) is disposed in a tube hole of the rod portion (Fig. 5) and is configured to extend along a length direction of the rod portion (Fig. 5), per claim 3; a joint of the water inlet and outlet pipes jointed with the water cooling circulation loop of the converter valve tower are located on a same end of the flow guiding rod (Fig. 5; upper end) a water outlet of the water inlet pipe and a water inlet of the water outlet pipe are respectively located on two ends of the water cooling channel along an axial direction of the flow guiding rod (Fig. 5; opposite ends of 38), per claim 4; the rod portion of the flow-guiding rod is of a tubular shape including a tube wall which is hollow (between 38 and 31 to form the hollow space 32; Fig. 5), the water cooling channel (32) is disposed inside the tube wall, per claim 5; the tube wall is a double-layer hollow tube wall including a first layer tube wall (31; Fig. 5) and a second layer tube wall (38; Fig. 5) nested along a radial direction of the flow-guiding rod in sequence, and the water cooling channel (32) is provided between the first and second layer walls (Fig. 5), per claim 6; a bushing (30) comprising the flow guiding rod of claim 1, per claim 14; a converter valve tower including a converter valve group and a water cooling circulation loop (Para. [0045]); the bushing (30) according to claim 14, ; and a converter transformer connected with the converter valve tower via the bushing wherein the cooling channel of the flow-guiding rod int eh bushing is connected to the water cooling circulation loop via the coolant inlet and outlet pipes (Para. [0045]; Fig. 6), per claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of CN 16024171 (‘171).
Astrom does not teach a turbulent flow apparatus.
‘171 teaches that it is old and well-known to provide electric coolant tubular channels (304) with turbulent flow apparatus (303)  provided int eh water cooling channel (Fig. 3) jointed to the inlet and outlet pipes at an inlet and outlet (left-right sides; Fig. 3), per claim 9; wherein the apparatus is a spiral flow guide (see Figs. 2-3), per claim 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Astrom with the turbulent flow apparatus, as taught by ‘171, to disturb the formation of boundary layers in the device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of Gonze (US 2017/0356327).
Regarding claims 11-13, Astrom further teaches a liquid pump connected with the water inlet pipe (Para. [0037]), per claim 11; a temperature detector connected to the water outlet pipe (Para. [0043]; “the temperature is supervised”; and temperature sensor will be connected to the outlet, at least through intermediate structures, in order to fulfill this function), per claim 12; and a heat dissipating control provided outside the rod portion (the structure which performs the abovementioned ‘supervision’  connected with the temperature detector and pump, and is configured to control working conditions of the system according to a water temperature such that the temperature of the flow guiding rod is within a preset scope (Para. [0037]; 40-80 degrees C), per claim 13.
Astrom does not teach a flow control valve or specify that the controller specifically controls the valve or the pump.
Gonze teaches it is old and well-known to maintain the temperature of a water cooled device by using a heat dissipating controller connected with a temperature sensor (44) located at the outlet of the cooling device (Para. [0023]) and controlling working conditions of the liquid pump and flow control valve according to a water temperature of the water outlet pipe to maintain a preset temperature scope of the cooled device (Para. [0007]).
It would have been obvious to one of ordinary skill in the art to provide the details of the pump, valve, temperature sensor location, etc. of Gonze as Astrom leaves these details to one of ordinary skill.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Astrom in view of Rasquin (US 3,988,526).
Astrom does not teach the use of oilpaper or resin impregnated paper core.
Rasquin teaches that it is old and well-known to utilize oilpaper (5) between a coolant flow guiding rod (2) and outer insulating layers (7-9).
It would have been obvious to utilize the insulation means taught by Rasquin in the device of Astrom as such materials are old and well-known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763